537 So.2d 613 (1988)
Alan STEIN, Appellant,
v.
Sandra STEIN, Appellee.
No. 87-3043.
District Court of Appeal of Florida, Fourth District.
December 7, 1988.
Clarification Denied February 15, 1989.
*614 Howard S. Gaines of Howard S. Gaines, P.A., Sunrise, for appellant.
Paul S. Adams, Fort Lauderdale, for appellee.
PER CURIAM.
The trial judge in Broward County, Florida issued a writ of habeas corpus commanding that a minor child be, forthwith, returned to her mother in Fort Lauderdale, Florida from Juneau, Alaska. We reverse.
Simply stated, a Florida Circuit Court lacks jurisdiction to issue such a writ when it is to be executed beyond the territorial jurisdiction of the court. Newman v. Hornsby, 385 So.2d 1106, 1108 (Fla. 5th DCA 1980). As a consequence, we must quash the writ. However, we do so without prejudice to the parties to proceed under section 61.1324, Florida Statutes (1987). Likewise, this opinion is not intended to prejudice, preclude or curtail any other proceedings scheduled to be held in the Seventeenth Judicial Circuit of Florida.
In all other respects, this cause is affirmed.
LETTS, DELL and GUNTHER, JJ., concur.